                       Case 1:19-cv-01006-DLF Document 5 Filed 04/12/19 Page 1 of 8
                                                                                                              FOIA SummRQs
                                                                                                              1/1



                                          UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF COLUMBIA


                      Buzzfeed Inc.
                                                          )
                           Plaintiff                      )
                                                          )
                 v.                                       )              Civil Action No. 1:19-cv-01006
        Food and Drug Administration, et. al.             )
                                                          )
                           Defendant                      )



                                            SUMMONS IN A CIVIL ACTION

To:      (Defendant’s name and address)
                                          U.S. Department of Health and Human Services
                                          200 Independence Ave, SW
                                          Washington, DC 20201




         A lawsuit has been filed against you.

        Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
                          Matthew V. Topic
                          Loevy & Loevy
                          311 N. Aberdeen St., 3rd Fl.
                          Chicago, IL 60607




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                                 ANGELA D. CAESAR, CLERK OF COURT



Date:       04/12/2019                                                       /s/ Simone Bledsoe
                                                                         Signature of Clerk or Deputy Clerk
                        Case 1:19-cv-01006-DLF Document 5 Filed 04/12/19 Page 2 of 8
)2,$6XPPRQV3DJH

&LYLO$FWLRQ1R 1:19-cv-01006

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          7KLVVXPPRQVIRU(name of individual and title, if any)
ZDVUHFHLYHGE\PHRQ(date)                                        

          u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                              RQ(date)                          RU

          u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                           DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
          RQ(date)                           DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

          u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                  ZKRLV
          GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                              RQ(date)                          RU

          u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                          RU

          u 2WKHU(specify):
                                                                                                                                      


          0\IHHVDUH                       IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI          0.00          


          ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                      Server’s address

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                       Case 1:19-cv-01006-DLF Document 5 Filed 04/12/19 Page 3 of 8
                                                                                                              FOIA SummRQs
                                                                                                              1/1



                                          UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF COLUMBIA


                      Buzzfeed Inc.
                                                          )
                           Plaintiff                      )
                                                          )
                 v.                                       )              Civil Action No. 1:19-cv-01006
        Food and Drug Administration, et. al.             )
                                                          )
                           Defendant                      )



                                            SUMMONS IN A CIVIL ACTION

To:      (Defendant’s name and address)
                                          Food and Drug Administration
                                          10903 New Hampshire Avenue
                                          Silver Spring, MD 20993




         A lawsuit has been filed against you.

        Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
                          Matthew V. Topic
                          Loevy & Loevy
                          311 N. Aberdeen St., 3rd Fl.
                          Chicago, IL 60607




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                                 ANGELA D. CAESAR, CLERK OF COURT



Date:       04/12/2019                                                        /s/ Simone Bledsoe
                                                                         Signature of Clerk or Deputy Clerk
                        Case 1:19-cv-01006-DLF Document 5 Filed 04/12/19 Page 4 of 8
)2,$6XPPRQV3DJH

&LYLO$FWLRQ1R 1:19-cv-01006

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          7KLVVXPPRQVIRU(name of individual and title, if any)
ZDVUHFHLYHGE\PHRQ(date)                                        

          u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                              RQ(date)                          RU

          u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                           DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
          RQ(date)                           DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

          u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                  ZKRLV
          GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                              RQ(date)                          RU

          u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                          RU

          u 2WKHU(specify):
                                                                                                                                      


          0\IHHVDUH                       IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI          0.00          


          ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                      Server’s address

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                       Case 1:19-cv-01006-DLF Document 5 Filed 04/12/19 Page 5 of 8
                                                                                                          FOIA SummRQs
                                                                                                          1/1



                                          UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF COLUMBIA


                      Buzzfeed Inc.
                                                         )
                           Plaintiff                     )
                                                         )
                 v.                                      )           Civil Action No. 1:19-cv-01006
        Food and Drug Administration, et. al.            )
                                                         )
                           Defendant                     )



                                            SUMMONS IN A CIVIL ACTION

To:      (Defendant’s name and address)
                                          U.S. Attorney General
                                          950 Pennsylvania Ave NW
                                          Washington, DC 20530




         A lawsuit has been filed against you.

        Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
                          Matthew V. Topic
                          Loevy & Loevy
                          311 N. Aberdeen St., 3rd Fl.
                          Chicago, IL 60607




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                                ANGELA D. CAESAR, CLERK OF COURT



            04/12/2019                                                       /s/ Simone Bledsoe
Date:
                                                                     Signature of Clerk or Deputy Clerk
                        Case 1:19-cv-01006-DLF Document 5 Filed 04/12/19 Page 6 of 8
)2,$6XPPRQV3DJH

&LYLO$FWLRQ1R 1:19-cv-01006

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          7KLVVXPPRQVIRU(name of individual and title, if any)
ZDVUHFHLYHGE\PHRQ(date)                                        

          u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                              RQ(date)                          RU

          u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                           DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
          RQ(date)                           DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

          u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                  ZKRLV
          GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                              RQ(date)                          RU

          u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                          RU

          u 2WKHU(specify):
                                                                                                                                      


          0\IHHVDUH                       IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI          0.00          


          ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                      Server’s address

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                       Case 1:19-cv-01006-DLF Document 5 Filed 04/12/19 Page 7 of 8
                                                                                                                  FOIA SummRQs
                                                                                                                  1/1



                                          UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF COLUMBIA


                      Buzzfeed Inc.
                                                            )
                           Plaintiff                        )
                                                            )
                 v.                                         )                Civil Action No. 1:19-cv-01006
        Food and Drug Administration, et. al.               )
                                                            )
                           Defendant                        )



                                            SUMMONS IN A CIVIL ACTION

To:      (Defendant’s name and address)
                                          U.S. Attorney for the District of Columbia
                                          555 Fourth Street NW
                                          Washington, DC 20530




         A lawsuit has been filed against you.

        Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
                          Matthew V. Topic
                          Loevy & Loevy
                          311 N. Aberdeen St., 3rd Fl.
                          Chicago, IL 60607




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                                     ANGELA D. CAESAR, CLERK OF COURT



Date:         04/12/2019                                                           /s/ Simone Bledsoe
                                                                             Signature of Clerk or Deputy Clerk
                        Case 1:19-cv-01006-DLF Document 5 Filed 04/12/19 Page 8 of 8
)2,$6XPPRQV3DJH

&LYLO$FWLRQ1R 1:19-cv-01006

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          7KLVVXPPRQVIRU(name of individual and title, if any)
ZDVUHFHLYHGE\PHRQ(date)                                        

          u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                              RQ(date)                          RU

          u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                           DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
          RQ(date)                           DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

          u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                  ZKRLV
          GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                              RQ(date)                          RU

          u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                          RU

          u 2WKHU(specify):
                                                                                                                                      


          0\IHHVDUH                       IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI          0.00          


          ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                      Server’s address

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
